PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/962,843
Filing Date: 25 Apr 2018
Appellant(s): Zhang et al.



__________________
David Millers, Registration No. 37,396
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed June 4, 2021 (hereinafter “Brief”) appealing from the Final Office Action mailed September 4, 2020 (hereinafter “Office Action”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The rejection under 35 USC §112(b) is withdrawn as per Appellant’s arguments.


(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1-20 under 35 U.S.C. 101 Alice:
Arguments regarding 35 USC §101 Alice – Appellant asserts that the claims, similar to ENFISH, recite structure such as the computing hardware implementing an execution module, utilizing a network device, plant-growing devices, a batch of plants, etc., which are physical items which improve the capabilities of a control system by employing a template including programming for plant-growing devices at a plant-growing facilities, and thus the claims eligible. Examiner disagrees as this is a mere allegation of eligibility under 101 following the 2019 PEG. These limitations/steps, as currently claimed are broad and instructional, and there is indication that a user does not program these based on the instructions in the displayed template, or if the system directly controls this. This is exemplified in Appellant’s Specification which states:
“[0049]   In a step 920, a user of the control system selects a growth plan template to be used for the batch of plants. As noted above, a facilities control system may access a stored list or library including multiple growth plan templates, and the growth plan templates may respectively correspond to specific plant types and specific plant growth stages. If the facility control system does not already include a growth plan template that a user wants for the plant 
[0050]    A user may use the control system in a step 930 to apply the selected growth plan template to the identified devices and thereby create a growth plan instance. Applying the selected growth plan may include programming the identified devices with parameters or subroutines represented in the selected growth plan template. Applying the selected growth plan may further include auto-generating one or more tasks in a calendar as illustrated in FIG. 8 based on relative time indicators for tasks in the growth plan template. The control system may also automatically assign the tasks corresponding to manual operations to available workers, may prompt a user to assign such tasks to workers, or may leave tasks unassigned.”

Which shows specifically that a USER applies the template and controls the system. The plant-growing devices are not being specifically controlled by the system as claimed, at best is conflated by the language of the claim. For instance Appellant’s Specification in [0020] states:
“Based on such measurements from sensors 154 and on user commands or the programming of local control unit 150, local control unit 150 may control automated operations such as controlling the duration, intensity or spectrum of light from grow light 130 when grow light 130 supplies light to plants 114. Local control unit 150 may further coordinate automated operations of subsystems such as nutrient dispenser canisters, water supply valves, and pumps for automated mixing and application of nutrient solutions for plants 114 and subsystems such as gas supplies, exhaust fans, heating or cooling systems for automated operations to control atmospheric conditions around plants 114.”

Which shows that this could be performed either way, and the claims do not limit this. Further, there is no improvement to any technology, but rather a utilization of current technologies such as a network and computer hardware to perform the abstract limitations of the claims, such as identifying a time for a workforce to perform tasks, i.e. scheduling. The additional elements are not improved as again they are recite at a high level of generality in the specification, with no detail as to how they would improve the technology. 
Appellant again asserts that the concrete elements are specific technology that when considered both individually and as an ordered combination clearly place claim 1 into a patent-eligible application. Examiner disagrees as again this is a mere allegation of eligibility under 101 and these 
“[0024] Some or all of devices 100 may be able to communicate (directly or indirectly) through a network 250 with a facilities control system 260. In the example implementation of FIG. 2, facilities control system 260 is implemented in computing system 270. Computing system 27 may, for example, be a server, a desktop computer, a laptop computer, a tablet, or a smart phone with suitable hardware, firmware, and/or software for implementing the functions disclosed herein. Computing system 270 may particularly include: output hardware 272 such as a display, a speaker, or other devices for conveying information to a user; input hardware 273 such as a keyboard, a mouse or other pointing device, a touch screen, a microphone, a camera, or any interface suitable for the input of commands or other information from a user; communication interfaces 274 such as network interfaces for communication with other electronic devices via network 250; a processor 275; and memory and storage 276 for data and instructions executable by processor 275.”

Which shows that the systems and its components can be any type of generic computing component, such as a desktop, laptop, tablets, etc., which are highly-generalized, not improved, and Appellant has not even stated why this combination has improved any technology, or even what the technology would be. Again this is scheduling of tasks for growing plants, Applying It, on a generic computing system, with no improvement to the additional elements either alone or in combination, nor is it practically integrated. As currently claimed this template is instructional and telling a user to perform the processes and not controlling of the plant-growing devices themselves. 
To summarize, the Claims recite multiple abstract concepts, which are not practically integrated, nor significantly more and thus the rejection under 101 Alice remains.

Rejection of Claims 1-20 under 35 U.S.C. 103:
	Arguments regarding 35 USC §103 – Appellant argues that combining Gagne with Johnson fails to suggest any linkages between the programming of plant-growing devices and task performed by human workers. Examiner disagrees as Appellant has not clearly argued a limitation, but rather the concepts of the prior art, and the limitations of the claims have been taught by the combination of 
Therefore the arguments are non-persuasive, the combination of Gagne and Johnson teaches the amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.
	Therefore, Appellant’s argument is considered non-persuasive, the combination of Gagne and Johnson teaches the argued portions of the limitations, and the claims and their dependents remain rejected under 35 U.S.C. 103.
	







Respectfully submitted,
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/21/2021


Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.